I am genuinely sorry that because of the faultless rulings of the court below we have been unable to find therein *Page 562 
an error on which to grant the appellant a new trial, — not because of any apprehension on my part that the jury may have erred in finding the appellant guilty, but because of the barbarous, cruel, and inhuman sentence imposed on him by it. I concede that the sentence is not such within the meaning of Section 28 of our Constitution; but it is such in fact.
At the beginning of the last century, practically all crimes at common law above the grade of misdemeanors were punishable by death. But this was so revolting to the common sense of mankind and so contrary to the promptings of humanity that in the early 1800's parliament began to eliminate crimes from this punishment, so that now, and for almost a century, capital punishment in England has applied only to "murder, treason, certain forms of piracy, or setting fire to the King's ships or arsenals." 9 Halsbury's Laws of England, 2d Ed., 225.
The same course was pursued in English-speaking America, and in 1839, the crimes punishable by death in Mississippi were treason, murder, and arson in the first degree, i.e., committed by "wilfully setting fire to, or burning, in the nighttime, a dwelling house in which there shall be, at the time, some human being." Rape was added to this list by Section 2942, Code 1880, and arson was eliminated therefrom by Chapter 272, Laws 1932, at which session, the Legislature, strange to say, took the backward step of adding the death penalty to the crime of robbery by the exhibition of a deadly weapon. The first death penalty imposed under this statute was for the robbery of a minister of the Gospel, and I well remember, for I shared therein, the mental distress it caused him. In response to the familiar argument that one who exhibits a deadly weapon when committing a robbery will probably use it if necessary for the accomplishment of his purpose, a sufficient answer should be that the law does not permit this penalty to be inflicted on one who, intending to commit murder, inflicts a wound with a deadly weapon on his intended victim for that purpose, but *Page 563 
which, contrary to the intention of the would-be murderer, turns out to be insufficient to produce death.
I hope that I shall live long enough to see this blot on our criminal law — this evidence that something of the savage still lingers in us — erased by the Legislature repealing this statute.
L.A. Smith, Sr., J., concurs in this opinion.